IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


LAWRENCE MARVIN WILSON,                        : No. 6 EM 2020
                                               :
                      Petitioner               :
                                               :
                                               :
              v.                               :
                                               :
                                               :
THE PHILADELPHIA COUNTY COURT OF               :
COMMON PLEAS,                                  :
                                               :
                      Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Petition for a Writ of Mandamus and/or Extraordinary

Relief” is DENIED.